NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
KAREN L. WILLIS,
Appellant,
V.
CAN"T STOP PRODUCTIONS, INC.,
Appellee.
2012-1109 _
(Cance1lation Nos. 92051213 & 92051215)
Appea1 from the United States Patent and Trademark
Office, Trademark Trial and Appea1 Board.
ON MOTION
ORDER
Karen L. Willis moves for a 10-day extension of ti1ne,
until May 3, 2012, to file her opening brief
Upon consideration there0f,
IT ls ORDERED THAT:
The motion is granted No further extensions should
be anticipated.

W1LL1s v_ oAN'r sToP
FOR THE COURT
APR 2 7 2012
/s/ J an H0rba1y
Date
J an H0rba1y
Clerk
cc: Karen L. Wil1iS
JaY A- BOnd@11, ESq- us couni:i)'EEPPEALss0a
21 mersnsnnc1ncun
S
APR 2 7 2012
JAN HOHBAl.¥
CLEBK